In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-02-503 CV

____________________


KIMMI CLEPPER, INDIVIDUALLY AND AS SURVIVING PARENT OF 
JARRED LINDSLEY AND HEATH LINDSLEY, INDIVIDUALLY, Appellant

V.


SITECH ENGINEERING AND RONALD SAIKOWSKI, Appellees




On Appeal from the 284th District Court
Montgomery County, Texas

Trial Cause No. 97-05-01928 CV




MEMORANDUM OPINION (1)
	On February 6, 2003, we notified the parties that the appeal would be dismissed for
want of prosecution unless arrangements were made for filing the record or the appellant
explained why she needed additional time for filing the record.  Appellant did not respond. 
The appellant is not entitled to proceed without payment of costs.  Tex. R. App. P. 20. 
There being no satisfactory explanation for the failure to timely file the record, the appeal
is dismissed for want of prosecution.  Tex. R. App. P. 37.3(b).  Costs are assessed against
appellant.
	APPEAL DISMISSED.
 
										PER CURIAM

Opinion Delivered March 27, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.